DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities: While claim 10 has been withdrawn, the text of the claim has not been submitted as required by 37 CFR 1.121 (see MPEP 714 II C). Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qian et al (US 2015/0306731, previously cited) in view of Bajaj et al (US 2016/0136787, previously cited).
Regarding claim 1, Qian teaches a CMP polishing pad having a low damping component for polishing a substrate chosen from at least one of a memory and a semiconductor substrate ([0004]) comprising: a polishing layer adapted for polishing the substrate which is a polyurethane reaction product of a thermosetting reaction mixture comprising a curative of 4,4'-methylenebis(3-choro-2,6-diethylaniline) (MCDEA) or mixtures of MCDEA and 4,4'-methylene-bis-o-(2-chloroaniline) (MbOCA) in a weight ratio of MCDEA to MbOCA of from 3:7 to 1:0 ([0039]; MCDEA curative is listed among other alternatives), and a polyisocyanate prepolymer having an unreacted isocyanate (NCO) concentration of from 8.6 to 11 wt.% ([0033]; 8.95 to 9.25 wt% fully encompassed by claimed range) and formed from one or two aromatic diisocyanates or a mixture of an aromatic diisocyanate and up to 67 wt.% of an alicyclic diisocyanate, based on the total weight of the aromatic and alicyclic diisocyanates ([0031]; aromatic diisocyanate listed among other alternatives), and a polyol of polytetramethylene ether glycol (PTMEG), polypropylene glycol (PPG), or a polyol blend of PTMEG and PPG as reactants ([0032]; PTMEG and PPG are both listed as potential polyol 
Regarding claims 2-3, Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the curative comprises a mixture of MCDEA and MbOCA ([0039], both materials listed, as well as “mixtures thereof”) in a ratio of 1:0 (in the case where only MCDEA is chosen); wherein the aromatic diisocyanate or mixture thereof with an alicyclic 
Regarding claims 4-6 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 1:0 to 1:4 ([0032]; PTMEG and PPG are each listed as alternatives); wherein the stoichiometric ratio of the sum of the total moles of amine (NH2) groups and the total moles of hydroxyl (OH) groups in the reaction mixture to the total moles of unreacted isocyanate (NCO) groups in the reaction mixture ranges from 0.90:1 to 1.20:1 ([0040]; 0.85 to 1.15 overlaps the claimed range; several examples listed in table 2 within the claimed range; e.g. ex 5 at 1.05); and wherein the polishing layer of the CMP polishing pad further comprises microelements chosen from entrapped gas bubbles, hollow core polymeric materials, liquid filled hollow core polymeric materials, and fillers ([0066]; microsphere fillers).
Regarding claim 7 Qian, as modified, teaches all the limitations of claim 1 as described above. Claim 7 further limits the storage modulus recited in claim 1 and is obvious for substantially the same reasons as discussed in claim 1 above (modulus rendered obvious by teachings of Qian and Bajaj).
Regarding claim 8 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing pad or polishing layer has a density of 0.55 to 1.17 g/cm3 ([0042]; 0.7 to 1.1 g/cm3 
Regarding claim 9 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polishing layer comprises a polyurethane reaction product having a hard segment (special definition in applicant’s specification page 6, 4th paragraph includes “diol, glycol, diglycol, diamine, triamine or polyamine, diisocyanate, triisocyanate, or reaction product thereof” and “excludes polyethers or polyglycols having three or more ether groups, such as polytetramethylene glycols or polypropylene glycols”) from 45 to 75% based on a the total weight of the thermosetting reaction mixture ([0035]; 10 to 60 wt%, overlapping the claimed range; the polyol curative constitutes the hard segment as disclosed by it consisting of diols [0032]). “In the case where claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists” (MPEP 2144.05 I). Further, applicant has provided no showing of criticality to the claimed range.
Regarding claim 11 Qian, as modified, teaches all the limitations of claim 1 as described above. Qian further teaches the polyisocyanate prepolymer has an unreacted isocyanate (NCO) concentration of from 8.6 to 10.3 wt.% of the polyisocyanate prepolymer ([0033]; 8.95 to 9.25 anticipates this range), and wherein the polyol used to form the polyisocyanate prepolymer is chosen from (i) PTMEG, (ii) PPG or (iii) a polyol blend of PTMEG and PPG in a ratio of PTMEG to PPG of from 12:1 to 1:1 ([0032]; PTMEG and PPG are each listed as alternatives).
Response to Arguments
Applicant's arguments filed 7 Apr 2021 have been fully considered but they are not persuasive. Applicant argues that Qian and Bajaj do not teach the newly claimed hardness range of between 70 and 90 Shore D. Examiner respectfully disagrees. As detailed above, Bajaj teaches a range of hardness which fully encompasses the claimed range, and both references .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723